Citation Nr: 1215235	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-12 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee prior to January 26, 2012, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 20 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from October 1946 to February 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2010, the Board issued a decision which denied the Veteran's request for an initial evaluation in excess of 10 percent for right knee degenerative disc disease and an initial evaluation in excess of 20 percent for instability of the right knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, based on a Joint Motion for Vacatur and Remand (Joint Motion), the Court issued an Order vacating the Board's decision and remanding the appeal for compliance with the instructions within the Joint Motion.  In January 2012, the Board remanded the case for further evidentiary development in compliance with the Court Order.  The case is again before the Board.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the February 2012 supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011, based on a Joint Motion for Vacatur and Remand (Joint Motion), the Court issued an Order vacating the Board's decision and remanding the appeal for compliance with the instructions within the Joint Motion.  In January 2012, the Board remanded the case for further evidentiary development in compliance with the Court Order.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

The Joint Motion vacated the Board's decision and remanded for compliance.  The Board was instructed to provide a new VA examination regarding the Veteran's claim with adequate rationale provided for any opinions offered.  The Joint Motion instructed that the "joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing [situations]."  Joint Motion at 3, citing 38 C.F.R. § 4.59.  The Joint Motion also instructed that the VA examination should address the instability of the Veteran's right knee as well as the effects of his right knee disorder on his activities of daily living.  Joint Motion at 4.  The Board was instructed to set forth an adequate statement of reasons and bases for subsequent findings and conclusions.  

In January 2012, the Veteran was afforded a disability benefit questionnaire (DBQ) examination.  During the examination, the Veteran reported that his right knee bothered him with most types of daily activities to include: standing, walking, climbing, kneeling, and getting up from a sitting position.  He reported that he had fallen on several occasions and that his knee collapsed straight forward.  His reported symptoms included pain, instability/buckling, swelling/stiffness, and weakness.  The Veteran reported flare-ups every two to three weeks that last about four hours.  He estimated that he loses 60 percent of his motion and function during right knee flare-ups.  The diagnosis was residuals of a right knee injury.  While range of motion was tested and the Veteran was able to perform repetitive-use testing with no change in range of motion measurements, there is no indication in the DBQ of testing on both active and passive motion or in weight-bearing and nonweight-bearing situations.  Therefore, the Veteran should be afforded another VA examination that addresses these issues.

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from December 22, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain relevant VA medical records pertaining to the Veteran dating from December 22, 2011.  

2.  Schedule the Veteran for the appropriate examination for joint disorders.  The report of examination should include a detailed account of all manifestations of the service-connected right knee disabilities and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), to include any additional limitation of motion due to pain or on flare-ups.  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  

The examiner is asked to test for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations in accordance with 38 C.F.R. § 4.59.  See joint motion for remand dated in August 2011 at p. 3.  If the examiner is unable to conduct any aspect of this testing, the examiner must provide an explanation for not being able to conduct the testing.  

The examiner is also asked to assess whether the Veteran has right knee lateral instability or recurrent subluxation and if so whether it is slight, moderate or severe in degree.  The examiner should indicate what tests were conducted to assess whether or not there is lateral instability.  In that regard, the examiner's attention is directed to the Veteran's reports of falling due to knee instability.  The examiner should also address the effects of the right knee disabilities on the Veteran's daily activities.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



